Citation Nr: 0309074	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  96-47 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for dizziness and 
peripheral vestibular dysfunction.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active service from August 1992 to April 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  After the veteran initiated his appeal, 
he was issued a Statement of the Case (SOC) in June 1996.

In December 1997 and October 2000, the Board resolved several 
other issues, and remanded the present matter to the RO for 
additional evidentiary development and readjudication.  The 
RO completed the requested development to the extent possible 
under the circumstances, and a Supplemental Statement of the 
Case (SSOC) was issued in February 2000.  In October 2002, 
the RO issued another SSOC in which it continued to deny the 
veteran's claim of entitlement to service connection for 
dizziness and peripheral vestibular dysfunction.  The case 
has been returned to the Board for appellate review.


FINDING OF FACT

The competent and probative evidence of record is against a 
finding that the veteran has dizziness and peripheral 
vestibular dysfunction as a result of military service.


CONCLUSION OF LAW

Dizziness and/or peripheral vestibular dysfunction was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3,159, 3.303, 3.304.



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims for VA benefits.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
notify and assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the previous requirement that a claimant submit a well-
grounded claim before VA had an obligation to render 
assistance in developing evidence) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether another remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the June 1996 
SOC, the February 2000 and October 2002 SSOCs, and various 
items of correspondence issued since the veteran filed her 
claim, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate her claim.  
She was advised that, if she adequately identified relevant 
records with names, addresses, and approximate dates of 
treatment, the RO would attempt to obtain evidence on her 
behalf.  The veteran was accorded a contemporaneous VA 
examination to determine the nature and etiology of any 
current neurological disorder.

In addition, the veteran was advised of the specific VCAA 
requirements in correspondence issued by the RO in October 
2001, and in the SSOC issued in October 2002.  The RO also 
advised the veteran of the evidence obtained and considered 
in deciding her claim in that SSOC.  It thus appears that all 
obtainable evidence identified by the veteran relative to her 
claim has been obtained and associated with the claims 
folder, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA). 2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002) (requiring the Board to identify, in its final 
decision, the specific documents which provided VCAA notice 
to the appellant).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(now codified as amended at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The Board therefore finds that no useful 
purpose would be served in again remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

The veteran's service medical records include one entry dated 
in September 1992, wherein she complained of a bad cough for 
several days and near syncope that day.  She felt better the 
next day.  On a February 1993 record, she said she had 
tripped, fallen, and injured her face and hands.  She denied 
loss of consciousness, but complained of some dizziness.  On 
a March 1993 Report of Medical History, she denied dizziness.  
On a July 1994 record, it was noted that she reported 
dizziness upon rising.  She described being lightheaded, 
weak, and diaphoretic.  She was to return to the clinic the 
next day if symptoms persisted.  There is no subsequent 
record reflecting similar symptomatology.  She did not report 
dizziness at her November 1994 separation examination, and 
dizziness was not noted on a December 1994 Medical Board 
report.  

A November 1995 VA outpatient treatment record noted 
complaints of throbbing headache, dizziness, and left ear 
pain.

At a January 1996 VA mouth and throat examination, the 
veteran reported intermittent dizziness during the preceding 
two years.  She said the dizziness often appeared when she 
rose from a sitting position, but occasionally appeared 
spontaneously while she was standing.  The symptoms usually 
appeared at night and subsided by morning.  There was a 
clockwise rotation when symptoms were severe, and a 
counterclockwise one when they were less so.  The examiner 
requested caloric studies to test her balance mechanisms, but 
reports of those tests had not been associated with the file 
when it was reviewed here in 1997.

Examiner's notes from a January 1996 VA audiologic 
examination indicate that, during the examination, the 
veteran reported vertigo once a month, sometimes more often, 
during the preceding year.  The examiner said it was not 
positional.  Rotation was usually counterclockwise but, 
occasionally, clockwise.  Episodes lasted from half an hour 
to a day, and were associated with headaches and nausea but 
not vomiting.

The file contains January 1996 electronystagmography reports, 
which were abnormal.  Though most of the tests were within 
normal limits, caloric studies suggested a left unilateral 
weakness.  The caloric studies were repeated in February, to 
verify reliability, with the same result.

On a March 2002 VA examination, the veteran reported that 
during service she developed a recurrent problem with 
lightheadedness.  She said it had begun spontaneously, once 
or twice a week, and would last anywhere from thirty seconds 
to five minutes.  She described it as a lightheaded feeling.  
Very infrequently was there any true spinning sensation.  
This was not associated with any hearing loss.  She 
reportedly felt pressure in her head, but not specifically in 
her ears.  She reported having been involved in a roll-over 
motor vehicle accident, which had not worsened her attacks.  
She denied any previous head trauma.  The assessment was 
lightheadedness and dizziness, of uncertain origin.  The 
examiner stated that it did not appear from her testing that 
her assessment was ear-related.  It was thought possible by 
the examiner that she had mild rhinitis which could be 
contributing to her condition.  The examiner opined that he 
did not believe any head trauma had led to her present 
clinical assessment.  

March 2002 electronystagmography reports were within normal 
limits.  Specifically, the results revealed no directional 
preponderance, and all other aspects of the test were normal  

Examiner's notes from an April 2002 audiologic examination 
indicate that, during the examination, the veteran reported 
that she had begun experiencing episodes of vertigo during 
service, while aboard a ship in the engine room.  She 
reported that the room would appear to spin, and she would 
have a feeling of nausea for one to ten minutes.  

III.  Legal Analysis

In general, applicable statutes and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  The fact that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.

Service connection may also be granted for any disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The veteran has contended that service connection should be 
granted for dizziness and/or peripheral vestibular 
dysfunction.  The record demonstrates that 
electronystagmography studies conducted in 1996 revealed 
peripheral vestibular dysfunction.  However, on the most 
recent VA examination, electronystagmography studies were 
within normal limits, and there was no showing that the 
veteran had a chronic disability manifested by dizziness.  
Furthermore, the veteran has submitted no evidence to show 
that she currently has peripheral vestibular dysfunction.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has an acquired chronic disability 
manifested by dizziness or peripheral vestibular dysfunction 
has been presented.  See Rabideau v. Derwinski, supra.

The Board concludes that the preponderance of the objective 
and probative medical evidence is against the veteran's 
claim.  In reaching this conclusion, the Board has found the 
most probative evidence of record to be the 2002 VA 
examination report as well as the electronystagmography 
study.  The 2002 report shows that the veteran experienced 
lightheadedness and dizziness of uncertain origin; however, 
the examiner did not diagnose a neurological disability.  In 
light of this evidence, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has a neurological disability manifested by dizziness 
or peripheral vestibular dysfunction.  

The Board acknowledges the veteran's assertions on appeal, to 
the effect that she experiences dizziness.  Certainly, the 
veteran is competent to describe the symptoms that she has 
experienced, as above, and there is no reason to doubt her 
credibility in this regard.  She is certainly capable of 
providing evidence of symptomatology, but a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 
2 Vet. App. at 494.  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports her 
claim.  The evidence now of record fails to show that the 
veteran currently has peripheral vestibular dysfunction.  

As discussed above, the Court has had occasion to discuss 
what constitutes a disability, holding that a symptom, such 
as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), in which the Court held that pain alone cannot, 
without connection to an underlying diagnosed or identifiable 
condition and a medical nexus to service, warrant service 
connection.  The Federal Circuit declined to disturb that 
holding on appeal, Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1360-63 (Fed. Cir. 2001).

In this case, there are subjective complaints of 
lightheadedness and dizziness.  However, as discussed in 
detail above, VA examination in March 2002 revealed no 
underlying pathology to account for those symptoms, and a 
neurological disorder to include peripheral vestibular 
dysfunction was not diagnosed.  It is not for the veteran, or 
the Board, to find a disability where the medical evidence of 
record clearly indicates that there is not a disability 
present.

Accordingly, as it has not been shown that the veteran 
currently has a neurological disability that is related to 
active service, service connection for dizziness and 
peripheral vestibular dysfunction must be denied.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.  See 
Degmetich, Rabideau, supra.  The evidence is not so evenly 
balanced that there is a reasonable doubt as to any material 
issue.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for dizziness and peripheral vestibular 
dysfunction is denied. 




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

